      Case 4:21-cv-02529 Document 1 Filed on 08/05/21 in TXSD Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ASHLEY ROBLES,                                   §
    Plaintiff,                                   §   Civil Action No.
                                                 §
VS.                                              §
                                                 §
DOLLAR TREE STORES, INC.                         §
    Defendant.                                   §


                      DEFENDANT’S NOTICE OF REMOVAL

      Defendant Dollar Tree Stores, Inc. (“Defendant”) files this Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446, and respectfully shows:

                             Commencement and Service

      1.     On June 24, 2021, Ashley Robles (“Plaintiff”) commenced this action by

filing an Original Petition (“State Court Petition”) in the 157th District Court, of

Harris County, Texas. The case is styled Cause No. 2021-38004; Ashley Robles v.

Dollar Tree Stores, Inc.1 Plaintiffs seek monetary relief over $1,000,0000.

      2.     The lawsuit was first served on Defendant on July 8, 2021. 2

      3.     Defendant timely answered in state court on July 30, 2021.3

      4.     This Notice of Removal is filed within thirty days of the receipt of

service of process and is therefore considered timely pursuant to 28 U.S.C.

§ 1446(b). This Notice of Removal is also filed within one year of the commencement

of this action and is thus timely pursuant to 28 U.S.C. § 1446(c).


1     See Exhibit C, Plaintiffs’ Original Petition.
2     See Exhibit E, Notice of Service on Dollar Tree, Inc.
3     See Exhibit F, Defendant’s Original Answer and Affirmative Defenses.
       Case 4:21-cv-02529 Document 1 Filed on 08/05/21 in TXSD Page 2 of 5




                                     Grounds for Removal

       5.       Defendant is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because this action is a civil action

involving an amount in controversy exceeding $75,000.00 between parties with

diverse citizenship.

                                   Diversity of Citizenship

       6.       There is complete diversity of citizenship between Plaintiff and

Defendant.

       7.       Plaintiff is a citizen of Texas.4

       8.       Defendant Dollar Tree Stores, Inc. is not a citizen of Texas. Defendant

Dollar Tree Stores, Inc. is a Virginia corporation with its principal place of business,

in Chesapeake, Virginia. In determining whether there is diversity jurisdiction, a

corporation that is a party is considered to be a citizen of both its state of

incorporation and its principal place of business.5 Therefore, Defendant is a citizen

of Virginia.6

                                   Amount in Controversy

       9.       This is a personal injury case with over $75,000 in controversy at the

time of this removal. Per Plaintiff’s Petition, pursuant to Rule 47 of the Texas Rules

of Civil Procedure, Plaintiff seeks monetary relief in an amount over $1,000,000.7

                                               Venue

4       See Exhibit C, Plaintiffs’ Original Petition at ¶ 4.
5       See, 28 U.S.C § 1332(c)(1); see also, Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181, 1185-
86 (2010).
6       See Exhibit I, Dollar Tree Stores, Inc.’s Annual Report Virginia State Corporation Commission
filing.
7       See Exhibit C, Plaintiffs’ Original Petition at ¶ 1.


                                                 -2-
      Case 4:21-cv-02529 Document 1 Filed on 08/05/21 in TXSD Page 3 of 5




       10.    Venue lies in the Southern District of Texas, Houston Division,

pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the action in

this judicial district and division.

                                        Notice

       11.    Defendant will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). Defendant will also file with the

clerk of the state court and will serve upon Plaintiffs’ counsel, a notice of the filing

of this Notice of Removal.

                           Exhibits to Notice of Removal

       12.    In support of this Notice of Removal and pursuant to 28 U.S.C.

§1446(a), true and correct copies of the following documents are attached to this

Notice as corresponding lettered exhibits:

       A. Index of documents filed in Cause No. 2021-38004; Ashley Robles vs.
          Dollar Tree Stores, Inc., in the 157th Judicial District Court of Harris
          County, Texas.– Exhibit A

       B. Docket Sheet for Cause No. Cause No. 2021-38004; Ashley Robles vs.
          Dollar Tree Stores, Inc., in the 157th Judicial District Court of Harris
          County, Texas. –Exhibit B

       C. Plaintiffs’ Original Petition filed on June 24, 2021, Cause No. 2021-38004;
          Ashley Robles vs. Dollar Tree Stores, Inc., in the 157th Judicial District
          Court of Harris County, Texas.– Exhibit C

       D. Citation issued on June 24, 2021, Cause No. 2021-38004; Ashley Robles vs.
          Dollar Tree Stores, Inc., in the 157th Judicial District Court of Harris
          County, Texas. – Exhibit D

       E. Notice of Service dated July 8, 2021, Cause No. 2021-38004; Ashley Robles
          vs. Dollar Tree Stores, Inc., in the 157th Judicial District Court of Harris
          County, Texas. – Exhibit E




                                         -3-
     Case 4:21-cv-02529 Document 1 Filed on 08/05/21 in TXSD Page 4 of 5




      F. Defendant’s Original Answer and Affirmative Defenses filed July 30,
         2021, Cause No. 2021-38004; Ashley Robles vs. Dollar Tree Stores, Inc., in
         the 157th Judicial District Court of Harris County, Texas. – Exhibit F

      G. Certificate of Interested Persons – Exhibit G

      H. Notice of Filing Removal in State Court – Exhibit H

      I. Dollar Tree Stores, Inc.’s Annual Report Virginia State Corporation
         Commission Filing – Exhibit I

                                      Prayer

      WHEREFORE, Defendant, pursuant to the statutes cited herein and in

conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action

from the 157th Judicial District Court of Harris County, Texas to this Court.

                                              Respectfully submitted,

                                              By: ___/s/ Karl Seelbach      _____
                                              Trek Doyle
                                              State Bar No. 00790608
                                              trek@doyleseelbach.com
                                              Karl Seelbach
                                              State Bar No. 24044607
                                              karl@doyleseelbach.com
                                              Renee Nguyen
                                              State Bar No. 24096093
                                              renee@doyleseelbach.com

                                              Doyle & Seelbach PLLC
                                              7700 W. Highway 71, Suite 250
                                              Austin, Texas 78735
                                              512.960.4890 Telephone
                                              doyleseelbach.com

                                              ATTORNEYS FOR DEFENDANT




                                        -4-
     Case 4:21-cv-02529 Document 1 Filed on 08/05/21 in TXSD Page 5 of 5




                         CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery to counsel
identified below on this, the 5th day of August, 2021.

      Lawrence M. Tylka
      1104 East Main
      League City, Texas 77573
      legal@tylkalawcenter.com
      Attorney for Plaintiff




                                       -5-
